270 F.2d 648
SECURITY RESERVE CORP., Richard J. Miller and George Eng, Plaintiffs-Appellants,v.Siegfried F. WOLFF, Defendant-Appellee.
No. 10.
Docket 25518.
United States Court of Appeals Second Circuit.
Argued October 15, 1959.
Decided October 15, 1959.

Appeal from the United States District Court for the Southern District of New York; Edward Jordan Dimock, Judge.
Bernard Novick, New York City, for plaintiffs-appellants.
Guggenheimer & Untermyer, New York City, for defendant-appellee.
Before CLARK, Chief Judge, MOORE, Circuit Judge, and SMITH, District Judge.
PER CURIAM.


1
Affirmed in open court.